Citation Nr: 1002550	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-16 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches, 
including as secondary to service connected neuropathy of the 
5th and 7th cranial nerves.

2.  Entitlement to a compensable rating for service connected 
mandible fracture residuals. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Wife of Veteran



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1964 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran was afforded a November 2009 
videoconference hearing before the undersigned Veterans Law 
Judge.  The hearing transcript is associated with the record.  


FINDINGS OF FACT

1.  The medical evidence does not show that the Veteran's 
current headaches are related to any incident of active 
military service; or secondary to any service connected 
disability. 

2.  The Veteran's mandible fracture residuals are no more 
than a slight severity. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment for service connection 
for headaches are not met.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  The criteria for the establishment of a compensable 
rating for service connected mandible fracture residuals are 
not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.150, Diagnostic Codes 9904, 9905 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for headaches to include as secondary 
to service connected neuropathy of the 5th and 7th cranial 
nerves.

Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Additionally, disability which is proximately due 
to, or results from, another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, supra. at 495-96; 
see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, supra.; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, supra. (lay person 
may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra. (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Evidence

Service treatment records showed that the Veteran experienced 
severe headaches related to numbness and weakness in the 
right facial muscle.  His symptoms culminated in a Ramsey-
Hunt syndrome diagnosis.  At his October 1967 separation 
examination, the Veteran affirmed having a history of 
headaches.  

VA neuropathy examination report, dated October 1968, 
mentioned headaches as a symptom of neuropathy of the 5th and 
7th cranial nerves.  Upon subsequent examination by VA in 
September 1973, the VA physician noted a history of headaches 
and maintained the prior neuropathy diagnosis as secondary to 
Ramsey-Hunt syndrome.  

VA treatment records from 1994 to 2009 do not reflect any 
complaints or treatment regarding headaches.  

The Veteran underwent a VA examination in April 2003 for 
residuals of right Bell's palsy.  No complaints of headaches 
were noted during this examination.  The same VA physician 
conducted an October 2004 VA headache examination.  He noted 
the Veteran complained of headaches for the past year and a 
half, occurring one to three times per week.  The VA 
physician performed a physical examination and noted residual 
symptoms related to right side facial neuropathy.  He 
concluded that the Veteran's headaches resulted from stress, 
rather than the present neurological disorders.  

The VA physician conducting the April 2003 and October 2004 
VA examinations, authored an April 2008 VA medical opinion 
based upon review of the claims file.  He observed that the 
record contained complaints of headaches during the 1960s and 
then again in 2003.  Due to the nearly 40 year time lapse 
between complaints, he opined that the present headaches are 
not related to nerve palsies or the mandibular fracture.  

The Veteran testified at a November 2009 videoconference 
hearing.  He reported experiencing headaches during service 
and continuing treatment at VA medical centers in Boston and 
South Carolina.  He treated his symptoms with non-
prescription strength medication and rest. 


Analysis 

The Veteran asserts that his present headaches are secondary 
to his service connected disabilities or directly related to 
headaches experienced during service.  
The Veteran is competent to report about his headache 
symptoms. Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(citing Caluza v. Brown, 7 Vet.App. 498, 504 (1995)); see 
also Layno v. Brown, 6 Vet.App. 465, 469-70 (1994) (lay 
evidence is competent to establish features or symptoms of 
injury or illness).  Nevertheless, it is well-established 
that laypersons, such as the Veteran, are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

There is no competent medical evidence to support the 
Veteran's assertion that a nexus exists between active 
service or service connected disabilities.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  VA treatment records from 
both Boston, Massachusetts and South Carolina medical centers 
do not show complaints or treatment for headaches.  The April 
2008 VA medical opinion reflects the physician's opinion that 
the present headache symptoms are unrelated to the Veteran's 
active service or secondary to his service connected 
disabilities.  

A claimant has a responsibility to present and support a 
claim for benefits under laws administered by the VA, 38 
U.S.C.A. § 5107(a), and the Veteran was clearly advised in 
the September 2005 letter of the need to obtain medical 
evidence of a relationship between his headaches as being 
related to active service or occurring as secondary to 
service connected disabilities.  The record does not contain 
evidence establishing a relationship between the Veteran's 
present headaches and any incident of active service or any 
service connected disability.  The claim is denied.  
38 C.F.R. §§ 3.303, 3.310.



II.  Compensable rating for service connected mandible 
fracture residuals 

Laws and Regulations

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Court held that "staged" 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran is presently in receipt of a noncompensable 
rating for service connected mandible fracture residuals 
pursuant to Diagnostic Code 9904.  38 C.F.R. § 4.150, 
Diagnostic Code 9904.  Under Diagnostic Code 9904, malunion 
of the mandible, a noncompensable rating is assignable for 
slight displacement, a 10 percent rating is assignable for 
moderate displacement, and a 20 percent rating is assignable 
for severe displacement.  Id. 

Diagnostic Code 9905, limited motion of the temporomandibular 
articulation, is also potentially applicable.  Under this 
code, a 10 percent rating is assigned when the inter-incisal 
range of motion is limited to between 31 and 40 millimeters 
(mm); while a 20 percent rating is assigned when it is 
between 21 and 30 mm.  A 10 percent rating may also be 
assigned when the range of lateral excursion is limited to 
between 0 and 4 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.  

Evidence

A VA examination report, dated September 2005, showed that 
the Veteran was able to open his jaw 45 mm.  He could 
translate right lateral 5 mm and left lateral 6 mm.  The 
examiner did not observe any clicks, pops, or pain upon 
movement, nor any evidence of bone loss upon X-ray review.  

Private treatment records from May 2007 showed that the 
Veteran sought a periodontal consultation. The Veteran's 
maximum opening upon physical examination was 40 mm, 6 mm 
right lateral, and 8 mm left lateral.  The physician noted 
moderate pain in the right medial and lateral pterygoid 
muscles.  He opined that the muscle spasm could be related to 
the slightly limited jaw motion, but also the history of 
fracture could also affect his jaw function. 

The most recent VA examination reports are dated in January 
and November 2008.  The Veteran was found to have a maximum 
opening of 42 mm and was able to move left and right 10 mm.  
No other limitations were found.  The VA dentist concluded 
that the Veteran's jaw was healthy with normal movement.  

During the November 2009 videoconference hearing, the Veteran 
testified that he experiences great difficulty consuming food 
due to his jaw fracture.  

Analysis

The Veteran contends that a compensable rating is warranted 
for service connected mandible fracture residuals, currently 
rated under Diagnostic Code 9904.  38 C.F.R. § 4.150, 
Diagnostic Code 9904.  To receive a compensable rating under 
Diagnostic Code 9904, the evidence must show the Veteran's 
jaw function results in at least moderate displacement based 
upon degree of motion and loss of masticatory function.  Id.   

The evidence shows that the Veteran experiences difficulty 
chewing.  The private physician indicated that the Veteran's 
present periodontal complaints could be related either to 
right sided muscle spasms or residuals of the jaw fracture.  
VA examination reports did not reflect any functional 
difficulties due to the jaw fracture.  Additionally, the 
record does not show the requisite limitation of motion to 
warrant a compensable rating under Diagnostic Code 9905.  38 
C.F.R. § 4.150, Diagnostic Code 9905.  

After careful consideration, the Board finds that evidence 
does not approximate the criteria for a compensable rating.  
Diagnostic Code 9904 contemplates "moderate" mandible 
displacement for a 10 percent rating.  38 C.F.R. § 4.150, 
Diagnostic Code 9904.  The Veteran reports difficulty 
chewing, and he visited a private physician for periodontal 
treatment.  The record is not clear that these symptoms 
result from his service connected mandible fracture, rather 
right side facial muscle weakness due to 5th and 7th cranial 
nerve neuropathy.  Further, the January and November 2008 VA 
examination reports do not show any impairment in jaw 
function due to the fracture residuals.  During both physical 
examinations, the examiners described the Veteran's jaw as 
"healthy" and having normal movement.  Additionally, the 
record does not show the requisite limitation of motion to 
approximate the criteria for a compensable rating based on 
limited motion.  See 38 C.F.R. § 4.150, Diagnostic Code 9905.  
The claim for a compensable rating for service connected 
mandible fracture residuals is denied.   

The record does not show, nor does the Veteran contend, that 
unemployment arises from the service connected mandible 
fracture residuals.  Thus, the issue of entitlement to total 
disability based upon individual unemployability (TDIU) is 
not for present consideration.  See Rice v. Shinseki,  22 
Vet. App. 447 (2009).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected disability 
should be referred for assignment of an extraschedular 
rating.  The record does not show that this disability has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned rating, and there 
is also no indication that this disability has necessitated 
frequent, or indeed any, periods of hospitalization during 
the pendency of this appeal.  In the absence of an unusual 
disability picture such as one involving marked interference 
with employment or frequent hospitalization, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  

III.  Duty to Notify and Assist

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 
23,353-23,356 (April 30, 2008) (concerning revisions to 38 
C.F.R. § 3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

The Veteran was given the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) in a September 2005 letter, 
before the adverse rating decision in November 2005.  The 
Board acknowledges that the Veteran was not specifically 
given the notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  The Board 
concludes, however, that this is not prejudical to the 
Veteran in this instance, as service connection was not 
granted for headaches nor was an increased evaluation granted 
for the residuals of fracture of the mandible.  Thus, the 
element of the effective date to be assigned to an award of 
benefits does not come into play, nor does the evaluation 
that could be assigned for headaches.


VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, the Veteran was 
afforded VA examinations in October 2004 and January 2008 and 
VA medical opinions in April 2008 and November 2008.  These 
examinations and opinions were fully adequate for the 
purposes of adjudication since they encompassed physical 
findings, review of the claims file, and rationale for the 
given opinions.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).
 
Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for headaches is denied.  

Compensable rating for service connected mandible fracture 
residuals is denied. 



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


